DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 4-8, filed 07/23/2021, with respect to the rejection(s) of Claims 1-3 and 6-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karasawa et al. (US 5,119,934).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resilient fixing region” and “transport apparatus.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasawa et al. (US 5,119,934).
Karasawa discloses;
Claim 1: A receiving element (10) for receiving and transporting a component (4), comprising: an integrally formed main body (Fig. 4) including a recess (region between 10 and the tops of first and second 13) comprising an indentation (as understood by Applicant’s disclosure, the recess and indentation are the same; Par. 0014) into which the component is insertable; and a resilient fixing region (region including and between first and second 13) formed in a region of the recess, wherein the fixing region comprises a spring arm (13) configured to press resiliently against the component upon insertion of the component into the recess (Col. 2-6 and Fig. 1 and 4).
Claim 2: The receiving element according to claim 1, wherein the recess has a shape which is configured to a contour of the component (Fig. 1 and 4).  
Claim 3: The receiving element according to claim 1, wherein the main body can be produced in a sintering or 3D-printing process.

Claim 6: The receiving element according to claim 1 wherein the fixing region is integral with the main body (Fig. 4).  
Claim 7: The receiving element according to claim 1, further comprising a receiving region (2) for a transport apparatus (sprockets), the receiving region being formed on the main body (Col. 4 and Fig. 1).
Claim 10: An arrangement, comprising: a receiving element (10) having an integrally formed main body (Fig. 4) including a recess (region between 10 and the tops of first and second 13), the receiving element comprising a resilient fixing region (region including and between first and second 13) formed in a region of the recess, the fixing region comprising a spring arm (13); and a component (4) received in the recess, wherein the spring arm resiliently presses against the component so as to clamp the component in the recess (Col. 2-6 and Fig. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karasawa in view of Herzog et al. (WO 2010/057769), and further in view of Panyon (US 6,381,821).
Karasawa further discloses;
Claim 8: An arrangement for automated handling of components (Col. 3).
Claim 9: A method for automated handling of components, comprising: transporting, using a transport apparatus (sprockets) (Col. 3-4 and Fig. 1).
	Karasawa is silent to;
Claim 8: A magazine in which a plurality of components are mountable; a slider which is slidably guided in the magazine; Page 2 of 9the receiving element according to claim 1, the receiving element being configured to be positioned at one end of the magazine; and a transport apparatus configured to transport the receiving element towards the magazine and away from the magazine.  
Claim 9: Transporting, using the transport apparatus, the receiving element according to claim 1 to a magazine and positioning the receiving element at one end of the magazine; sliding, using a slider which is slidably guided in the magazine, the components mounted in the magazine towards the receiving element such that one of the components is inserted into the recess, in the form of an indentation, in the main body of the receiving element; and receiving, using transport apparatus, the receiving element together with the inserted component and transporting the receiving element away from the magazine.
However, Herzog discloses;
Claim 8: An arrangement for automated handling of components (B), comprising: a magazine (9) in which a plurality of components (1) are mountable; the receiving element according to claim 1, the receiving element being configured to be positioned at one end (Fig. 3) of the magazine; and a transport apparatus (4) capable of transporting the receiving element towards and away from the magazine (Pg. 4-7 and Fig. 3).  
Claim 9: A method for automated handling of components (1), comprising: transporting, using  a transport apparatus, (4) the receiving element according to claim 1 to a magazine (9) and positioning the receiving element at one end (Fig. 3) of the magazine; sliding the components mounted in the magazine towards the receiving element in such that one of the components is inserted into the recess, in the form of an 
Therefore, in view of Herzog’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Karasawa’s receiving element to include a magazine and slider to provide the structure and method of controlled handling of the receiving element for component handling.
Herzog is silent as to;
Claims 8-9: a slider which is slidably guided in the magazine. 
	However, Panyon discloses components (10) slidably housed in a magazine (26A), and further teaches a slider (65) which is slidably guided in the magazine to automatically advance the components (Col. 4-6 and Fig. 5).
Therefore, in view of Panyon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Herzog’s magazine to include a slider to automatically advance the components.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures of Karasawa and/or Herzog cited as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652